Case 5:21-cv-02529-SMH-MLH Document 1-2 Filed 08/16/21 Page 1of 6 PagelD#: 5

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: {gray les) Charge

This form |s affected by the Privacy Act of 1974. See enclosed Privacy Act [] FEPA
Statement and other information before completing this form,
Ix EEOC

461-2020-01989

 

 

LOUISIANA COMMISSION ON HUMAN RIGHTS and EEOC

State or local Agency, if any

 

Name (indicate Mr., Ms., Mrs.) Home Phone Year of Birth

MR, DERRICK D HENDERSON (318) 423-3390 1973

 

 

 

Street Address City, State and ZIP Code

1114 HEATHERWOOD DRIVE, SHREVEPORT,LA 71107

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That | Believe Discriminated Against Me or Others. (/f more than two, list under PARTICULARS be/ow.)

 

 

 

 

Name No. Employees, Members Phone No.
LOWES HOME CENTER 101 - 200 (318) 423-3390
Street Address City, State and ZIP Code

2710 ALKAY DRIVE, SHREVEPORT, LA 71118

 

 

 

 

 

Name No. Employees, Members Phone No.

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[x] RACE [I COLOR [| SEX [] RELIGION [| NATIONAL ORIGIN 06-20-2020 07-08-2020
[| RETALIATION [x] AGE [| DISABILITY [] GENETIC INFORMATION
[x] OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (/f additional paper is needed, attach extra sheet/s)):
| was hired in October 2018 as a full-time delivery driver. In January 2019 my supervisor
Frank Messina fired me. After filing a complaint on the hotline, | was rehired by store
manager Zach. Upon my return, Frank began to harass me by nit-picking, changing my work
schedule, and scrutinizing my work in efforts to get me fired. As a result, | opted to become
part-time. The store began hiring younger drivers who did not possess the credentials for
delivery drivers. | requested to be reinstated back to my full-time position, but Frank denied
my request. On June 20, 2020, I had a discussion with Frank about my schedule. On July 5,
2020, | had a meeting with HR Rebecca and store manager Ike about my schedule. On July 8,
2020, | was discharged.

I was told by HR that | was discharged for displaying a hostile attitude toward Ike on July 5,
2020.

| believe | was subjected to harassment and discharged because of my race, Black, in

 

 

| want this charge filed with both the EEOC and the State or local Agency, NOTARY - When necessary for State and Local Agency Requirements

if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

accordance with thelr procedures. | swear or affirm that | have read the above charge and that it

 

 

| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and bellef.
SIGNATURE OF COMPLAINANT

Digitally signed by Derrick Henderson on 10-06- SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
2020 10:51 PM EDT (month, day, year)

 

 

 
 

Case 5:21-cv-02529-SMH-MLH Document 1-2

EEOC Form 5 (11/09)

Filed 08/16/21 Page 2 of 6 PagelD #: 6

 

CHARGE OF DISCRIMINATION

This form is affected by the Privacy Act of 1974, See enclosed Privacy Act
Statement and other Information before completing this form.

, Agency(ies) Charge
Charge Presented To: jyo(<),

 

[x] ee0c 461-2020-01989

 

LOUISIANA COMMISSION ON HUMAN RIGHTS and EEOC

State or local Agency, if any

 

 

violation of Title VII of the Civil Rights Act of 1964, as amended; and removed from the
schedule and discharged because of my age (47) in violation of the Age Discrimination in
Employment Act of 1967, as amended. Also, | believe | was treated in this manner in
retaliation for calling the hotline complaining about Frank firing me over a refrigerator and

my workers comp injuries in 2019.

 

 

| want this charge filed with both the EEOC and the State or local Agency,
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in
accordance with their procedures.

NOTARY - Mhen necessary for State and Local Agency Requirements

 

 

 

| declare under penalty of perjury that the above is true and correct.

Digitally signed by Derrick Henderson on 10-06-
2020 10:51 PM EDT

 

| swear or affirm that | have read the above charge and that it
is true to the best of my knowledge, information and belief.

SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year

 

 

 
Case 5:21-cv-02529-SMH-MLH Document 1-2 Filed 08/16/21 Page 3 of 6 PagelD#: 7

CP Enclosure with EEOC Form 5 (11/09)

Privacy Act STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to
request personal data and its uses are:

1. Form NuMBER/TITLE/DaTE. EEOC Form 5, Charge of Discrimination (11/09).

2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C, 626, 42 U.S.C. 12117, 42 U.S.C.
2000ff-6.

3. PRINCIPAL PuRPOSES. The purposes of a charge, taken on this form or otherwise
reduced to writing (whether later recorded on this form or not) are, as applicable
under the EEOC anti-discrimination statutes (EEOC statutes), to preserve private suit
rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-
filing or referral arrangements exist, to begin state or local proceedings.

4. Routine Uses. This form is used to provide facts that may establish the
existence of matters covered by the EEOC statutes (and as applicable, other federal,
state or local laws). Information given will be used by staff to guide its mediation and
investigation efforts and, as applicable, to determine, conciliate and litigate claims of
unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions.
A copy of this charge will ordinarily be sent to the respondent organization against
which the charge is made.

5. WHETHER Disclosure IS MANDATORY; EFFECT OF Not GIVING INFORMATION. Charges
must be reduced to writing and should identify the charging and responding parties
and the actions or policies complained of. Without a written charge, EEOC will
ordinarily not act on the complaint. Charges under Title VII, the ADA or GINA must be
sworn to or affirmed (either by using this form or by presenting a notarized statement
or unsworn declaration under penalty of perjury); charges under the ADEA should
ordinarily be signed. Charges may be clarified or amplified later by amendment. It is
not mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
files charges with EEOC will ordinarily be handled first by the FEPA. Some charges
filed at EEOC may also be first handled by a FEPA under worksharing agreements.
You will be told which agency will handle your charge. When the FEPA is the first to
handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
ask us in writing to do so within 15 days of your receipt of its findings. Otherwise, we
will ordinarily adopt the FEPA's finding and close our file on the charge.

NoTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if
retaliation is taken against you or others who oppose discrimination or
cooperate in any investigation or lawsuit concerning this charge. Under Section
704(a) of Title VII, Section 4(d) of the ADEA, Section 503(a) of the ADA and Section
207(f) of GINA, it is unlawful for an emp/oyerto discriminate against present or former
employees or job applicants, for an emp/oyment agency to discriminate against
anyone, or for a union to discriminate against its members or membership applicants,
because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an
 

 

Case 5:21-cv-02529-SMH-MLH Document 1-2 Filed 08/16/21 Page 4 of 6 PagelD#: 8

investigation, proceeding, or hearing under the laws. The Equal Pay Act has similar
provisions and Section 503(b) of the ADA prohibits coercion, intimidation, threats or
interference with anyone for exercising or enjoying, or aiding or encouraging others in
their exercise or enjoyment of, rights under the Act.
Case 5:21-cv-02529-SMH-MLH Document 1-2 Filed 08/16/21 Page 5 of 6 PagelD #: 9

EEOC Form 161 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Derrick D. Henderson From: New Orleans Field Office
1114 Heatherwood Drive Hale Boggs Federal Building
Shreveport, LA 71107 500 Poydras Street, Room 809

New Orleans, LA 70130

 

[] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Kory J. Fascio,
461-2020-01989 Investigator (504) 635-2549

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UO RBUUUU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

 

 

Ko J F ci behalf of the Commissian gitally signed by Kory J. Fascio
ry * as O Date: 2021.06.11 10:25:10 -05'00'
Enclosures(s) Malcolm S. Medley, (Date Issued)
Director
sa Patti Lane
Paralegal

1000 Lowe's Blvd
Mailcode: LGL
Mooresville, NC 28117
 

Case 5:21-cv-02529-SMH-MLH Document 1-2 Filed 08/16/21 Page 6 of 6 PagelD #: 10
emit
(11

INFORMATION RELATED TO FILING SUIT
UNDER THE Laws ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal Jaw.
if you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS ==

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

lf you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S, District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
